WALLACE, Circuit Judge
(dissenting). I dissent from the judgment in this case. I am of the opinion that there is no patentable novelty in the aggregation of devices specified in the second claim of the earlier patent to Blount, No. 289,380, or in the second and third claims of his later patent, No. 458,357. It suffices to say of the earlier patent that everything in the combination of the second claim was old in the prior art, except that Blount seems to have been the first to employ in a door check a regulating cylinder with a by-pass. It was for this feature of novelty that the patent office, after rejecting claims during the pendency of his application which embodied all the other parts of the claim, allowed it. Blount selected a by-pass in preference to placing a second valve in the piston, — a perfectly well known substitute in valve mechanism.
The claims of the later patent are for still more attenuated and unimportant changes of organization.